Citation Nr: 0517880	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-32 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
due to herbicide exposure or as secondary to diabetes 
mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from February 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his current glaucoma is 
etiologically related to active service or is due to 
herbicide exposure to secondary to his service-connected 
diabetes mellitus, type II.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Reasons for Remand

The veteran has contended that his glaucoma is related to, 
and has possibly been aggravated by, his diabetes mellitus, 
type II.  In a September 2001 rating decision, service 
connection was established for diabetes mellitus, type II.  
An August 2002 report from R.M.L., M.D. indicated that the 
veteran had been followed for glaucoma since February 1996.  
Dr. L. noted that the veteran had adult onset diabetes 
mellitus and that diabetes had been found to be a risk factor 
for developing glaucoma.  He opined that it was as likely as 
not that the veteran's glaucoma could have originated from 
his diabetes mellitus.  A December 2000 report from East 
Metro Family Practice indicated that the veteran was 
diagnosed with diabetes mellitus, type II, at their facility 
in August 2000.  

In view of the veteran's service-connected diabetes mellitus, 
and the report of Dr. L., a clarifying medical opinion is 
necessary prior to adjudicating the claim.

A medical examination is also necessary, given that the 
veteran's service medical history.  His service records 
include an August 1970 treatment report indicated that the 
veteran was "beaten," though he stated that he had been 
playing football.  He suffered a hematoma to the right 
occipital area and both of his eyelids were swollen.  Pupils 
were equal and reacted to light and accommodation.  The 
examiner specified that the veteran should undergo further 
evaluation and have a radiologist opine as to whether the 
left orbital and maxillary area were fractured.  A subsequent 
opinion was negative.  A December 1971 treatment record noted 
that the veteran had been punching a speed bag when his 
glasses flew up into his face.  Visual acuity testing showed 
that the veteran's corrected vision was 20/25 bilaterally.  
In March 1972, a treatment record indicated that the veteran 
had been shot in the left eye with mace.  On examination, the 
veteran had conjunctivitis secondary to chemical mace burns 
in the left eye.  He was told to return in 3 days if his left 
eye was not healed.  At separation in April 1972, the 
veteran's corrected visual acuity was 20/20 and no eye 
disorders were noted.  

In light of the veteran's in-service eye injuries, the Board 
finds that a medical opinion is necessary to determine if the 
veteran's glaucoma is etiologically related to active 
service.  

Accordingly, this case is REMANDED for the following actions.

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
opthamological examination to determine 
the etiology of his glaucoma.  All 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner is specifically requested to 
review all pertinent records associated 
with the claims file, with particular 
reference to the service medical records 
and respond to the following:

(a)  Is the veteran's glaucoma is in 
any way etiologically related to his 
active service or an eye injury 
received during active service? 

       (b)  Is the veteran's glaucoma 
caused by diabetes mellitus, type II?

(c)  Is the veteran's glaucoma 
aggravated by his diabetes mellitus, 
type II?

(c)  If so, did such worsening 
constitute the natural 
progression of the disorder, or did 
such worsening constitute chronic 
aggravation due to service?  

The examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered aggravation 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




